                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION

VALERIE NELSON,                            )
                                           )
     Plaintiff,                            )
                                           )
v.                                         )   CIVIL ACTION NO. 18-00385-CG-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
                                           )
     Defendant.                            )

                                       ORDER

      After due and proper consideration of the issues raised, and there having

been no objections filed, the Report and Recommendation of the Magistrate Judge

made under 28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b)(1),

and S.D. Ala. GenLR 72(a)(2)(W), and dated February 6, 2020, is ADOPTED as the

opinion of this Court.

      Accordingly, it is ORDERED that the final decision of the Defendant

Commissioner of Social Security denying Plaintiff Valerie Nelson’s January 15,

2015 applications for a period of disability, disability insurance benefits, and

supplemental security income is AFFIRMED under sentence four of 42 U.S.C. §

405(g). Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 19th day of March, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
